 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDHerbert F. Darling, Inc. and Robert T. Ewing. Case3-CA-10565,14 December 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 26 August 1983 the National Labor RelationsBoard issued a Decision and Order' in this pro-ceeding. By panel majority, the Board reversed theadministrative law judge's findings that the Re-spondent violated Section 8(a)(1) of the NationalLabor Relations Act by initially refusing to recallthe Charging Party from his 3 December 1980layoff and then only employing him intermittentlyin 1981. The Board majority reversed the judge'scredibility resolutions, considering them to bebased not specifically on demeanor but on infer-ences drawn from an incorrect factual analysismade by the judge. The Board majority, therefore,found that the General Counsel had not proven bya preponderance of the evidence that the Respond-ent had discriminated against the Charging Partybecause it believed that he had filed a complaintagainst the Company with the Occupational Safetyand Health Administration (OSHA). Thus, thecomplaint in this case was dismissed in its entirety.2Thereafter, the Charging Party filed a petitionfor review of the Board's Decision and Order withthe United States Court of Appeals for the SecondCircuit. On 17 April 1984 the court issued an opin-ion3 in which it refused to affirm the Board's deci-sion and order, which it found to be unsupportedby substantial evidence. The court consequently re-manded the case to the Board for a determinationof the applicability of the Board's newly adoptedprinciples concerning protected concerted activityrecently enunciated in Meyers Industries,4 whichissued while court appeal of this case was pending.According to the court's remand, if Meyers applies,then the Board is to reevaluate the case on thebasis of the judge's factual findings; if Meyers doesnot apply, then the Board is to "reinstate" the deci-sion and order of the judge.On 2 July 1984 the Board advised the partiesthat it had decided to accept the remand from thecourt and that they could, if they so wished,' 267 NLRB 4762 In such circumstances, the majority found it unnecessary to reach thefurther legal issue presented in the case, i e, "whether Respondent wouldhave violated the Act had It curtailed [the Charging Party's] work op-portunities because It thought that he had filed a complaint with OSHA267 NLRB 476 fn 16•732 F 2d 11174 268 NLRB 493 (1984)submit statements of positions with respect to theremanded issues. Thereafter, the Charging Partyand the Respondent filed statements of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Having accepted the remand, the Board must ob-serve the court opinion as the law of the case.The Board has considered this case in light ofthe court's opinion and the parties' statements ofposition and has decided to apply Meyers Industriesto this case and find no violation of Section 8(a)(1)of the Act because, based on the judge's factualfindings, the Charging Party's suspected actions inconnection with an OSHA complaint do not fallwithin the Meyers definition of concerted activity.In Meyers Industries, the Board held that "[ingeneral, to find an employees' activity to be 'con-certed,' we shall require that it be engaged in withor on the authority of other employees, and notsolely by and on behalf of the employee himself."5In doing so, the Board overruled Alleluia CushionCo.,6 the precedent on which the judge principallyrelied to find the Charging Party's suspected con-tact with OSHA to be concerted activity. UnderAlleluia, "[t]tle existence of relevant legislation andits invocation by a solitary employee became suffi-cient to find concerted activity."7 Thus, in Alleluia,the Board found concerted activity based on asingle employee's contact with OSHA, in the ab-sence of any outward manifestation of group em-ployee action. With Meyers, the Board has rejectedthe per se standard of concerted activity estab-lished by Alleluia and, instead, has returned to thepre-Alleluia "objective" standard of concerted ac-tivity.Since the decision in Meyers issued, the Boardhas consistently applied the "objective" standard ofconcerted activity to all pending cases.8 This retro-active application of Meyers follows the Board'straditional approach to apply the pronouncementof a new rule of law to the case in which it aroseand to all pending cases, absent special circum-stances.3 To date, the Board has already retroac-tively applied Meyers to pending cases in which theevents occurred before Meyers was decided, in par-ticular, events occurring during 1980 and 1981, the5 Id6 221 NLRB 999 (1975)Meyers Industries, supra at 4968 See, e g, Schreiber Materials Co, 268 NLRB 457 (1984), Alcan Cable,269 NLRB 184 (1984), Briley Marine, 269 NLRB 697 (1984) CentralGeorgia Electric Corp, 269 NLRB 635 (1984), and Goodyear Tire &Rubber Co, 269 NLRB 881 (1984)See, e g, Laidlaw Corp, 171 NLRB 1366 (1968), H F Balch Ca, 188NLRB 720 (1971), Wright Line, 251 NLRB 1083 (1980), Bruckner NursingHome, 262 NLRB 955 (1982), Great Southern Construction, 266 NLRB364 (1983), Hickman Harbor Service, 266 NLRB 476 (1983)273 NLRB No. 52 HERBERT F DARLING, INC347years involved in the instant case." Accordingly,we shall apply the principles of Meyers to this case.Applying the Meyers definition of concerted ac-tivity, we 'observe that the judge's findings .showthat the• Respondent's suspicions ran only to asingle employee making a complaint against the Re-spondent to OSHA. The judge found that UnionBusiness 'Manager Burke advised Charging PartyEwing that "Respondent didn't want Ewing to,work for them anymore because he' [Ewing] hadwritten a letter to OSHA complaining about Re-spondent." The judge further found that the Re-spondent's vice president Shafer "confirmed thatRespondent did not want Ewing back because theybelieved he had reported the company to OSHA."In a later conversation with Shafer in the presenceof Burke,' Ewing denied that he made a complaintto OSHA. According to the judge's findings,Shafer told Burke and Ewing that "Respondenthad narrowed it down to three men who they be-lieved reported the company to OSHA, one ofthem was Ewing, and they didn't want Ewingworking for them." The judge then concluded that"[i]t is clear from this record that Ewing was notrecalled from layoff because Respondent believed(albeit inaccurately) that he had complained aboutit to OSHA." Finally, the judge concluded 'thatEwing's curtailment of employment occurred "be-cause of Respondent's mistaken belief that Ewing10 See, e g, Schreiber Materials Go, supra, Alcan Cable, supra, BrileyMarine, supra, Central Georgia Electric Corp, supra, and Goodyear Tire &Rubber Go, supra" In giving a fuller description of this conversation, the court notedthat "Burke told Ewing there were rumors that `you blew the DarlingCompany into OSHA, and that you won't go back to work for them anymore " Ewing v NLRB, 732 F 2d 1117, 1119 (2d Or 1984)had filed a complaint concerning Respondent withOSHA." Thus, a fair reading of the judge's find-ings does not support a finding that the Respondentthought Ewing acted "with or on authority ofother employees, and not solely by or on behalfof' himself. We likewise note that the record itselfdoes not support a finding that the activity inwhich the Respondent thought Ewing engaged andfor which Ewing lost job opportunities†individ-ually filing an OSHA complaint†was concerted.Accordingly, we find that Ewing was not en-gaged in concerted activity under Meyers Indus-tries.,We therefore conclude that the Respondentdid not violate the Act by failing to recall Ewingor by employing him intermittently- in 1981. Thus,we affirm our prior dismissal of the complaint in itsentirety.ORDERThe cOmplaint is dismissed.-MEMBER ZIMMERMAN, dissenting.For the reasons stated in my dissenting opinionin Meyers Industries, 268 NLRB 493 (1984), I find,contrary to my colleagues and in agreement withthe judge, that the Respondent violated Section8(a)(1) of the Act by refusing to recall employeeRobert Ewing from layoff because it believed,albeit erroneously, that Ewing had filed a com-plaint' against it with the Occupational Safety andHealth Administration (OSHA). Whether he hadbeen fired because he filed such a complaint or, ashere, because of a belief that he had done so, hisdischarge was motivated by his conduct, actual orperceived, that impliedly was- concerted and there-fore protected.